El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
Para el 28 de noviembre de 1982, se celebraba un juicio criminal en el Tribunal Superior, Sala de HumacaO’, presidido por el Juez Hon. Ángel Martínez Del Valle. Llevaba cinco (5) semanas de duración. Los abogados de la defensa —Lies. Gra-ciany Miranda Marchand, Lorenzo Lagarde Garcés, Julio César Rivera y José A. Casillas— habían encomendado espe-cíficamente al Lie. Miguel A. Valcourt la defensa de uno de los coacusados debido a su particular conocimiento por su parti-cipación en las etapas previas del proceso.
Ese mismo día, el licenciado Valcourt tenía pendiente una vista preliminar en el Tribunal de Distrito, Sala de Humaeao, ante el Juez Hon. Rafael Hernández Torres. Éste requirió in-fructuosamente, a través de un alguacil durante la mañana, la presencia del abogado Valcourt. Inclusive le declaró sin lugar una moción de suspensión presentada al mediodía. Pos-teriormente, en horas de la tarde, el Juez Hernández Torres optó por localizarlo personalmente. Lo logró en la oficina del Juez Martínez Del Valle, en ocasión de un breve receso.
Allí, el Juez Hernández Torres reafirmó su negativa a suspender y ordenó al licenciado Valcourt que compareciera in-mediatamente a la vista preliminar señalada. Éste explicó al magistrado que no podía comparecer debido a que estaba ocu-pado ante el Tribunal Superior, y que después de las 5:00 P.M., tenía pautada, en unión a los otros abogados, una reu-nión con los familiares de uno de los coacusados. El juez enfa-tizó que las vistas habían sido antes suspendidas y que este señalamiento había sido acordado. Durante el transcurso de esa conversación, entraron a la oficina los abogados Casillas, *305Miranda Marchand y Rivera. A solicitud del licenciado Val-court, el licenciado Miranda Marchand confirmó su explica-ción. Finalmente, el juez en tono enérgico y preciso fijó para las 8:00 P.M. el comienzo de la vista preliminar y comenzó a retirarse de la oficina. Cuando abrió la puerta que comunica hacia la oficina de la secretaria de su compañero juez, y se aprestaba a salir, oyó que el licenciado Valcourt preguntó al abogado Miranda Marchand: “Papolo, ¿qué hago?”, y éste contestó: “Mándalo pal’ [sic] carajo, que si no lo mandas tú, lo mando yo.” Cuando el Lie. César Rivera le aconsejó pruden-cia al licenciado Miranda Marchand, porque a su juicio corría el riesgo de ir a la cárcel, este último le contestó: “Este no tiene los cojones para meterme en la cárcel.” Ante estas ex-presiones, (1) el Juez Hernández Torres, ofendido y molesto, ordenó a los alguaciles que pusieran bajo su custodia al licen-ciado Miranda Marchand.
Oportunamente se presentó denuncia por alteración a la paz. El Tribunal de Distrito no encontró originalmente causa probable, pero en alzada, el Juez Superior, Hon. Julio Berrios sí lo hizo-. (2)
El 30 de marzo de 1983, se señaló el juicio en sus méritos. Antes de comenzar el proceso, el Hon. Elidió Maldonado, juez que presidiría, se reunió en privado por aproximadamente cuarenta y cinco (45) minutos con el denunciante Juez Her-nández Torres. El peticionario Miranda Marchand alega que esta reunión se celebró a instancias del Juez Maldonado, y que ni éste ni el Fiscal se lo informaron. Por su parte, el Minis-*306terio Público señala que el peticionario sabía de la reunión, pues se celebró a su sugerencia para fomentar una transac-ción.
Luego de desfilada la prueba, el Tribunal de Distrito, por voz del Juez Maldonado, declaró culpable al acusado y lo sen-tenció a pagar $250 de multa. En apelación, el 17 de junio de 1985, el Tribunal Superior, Sala de San Juan, confirmó. A solicitud del licenciado Miranda Marchand, acordamos re-visar.
II
Su primer señalamiento gira en torno al debido proceso de ley. Aduce que se violó dicho precepto, pues el juez que pre-sidió el juicio tuvo conocimiento previo y extenso del testimo-nio del testigo principal de cargo. El planteamiento es serio. Analicémoslo.
En Pueblo v. Dones Arroyo, 106 D.P.R. 303, 317 (1977); Pueblo v. Pacheco, 83 D.P.R. 285, 286-291 (1961), y Pueblo v. Quiles, 83 D.P.R. 63, 64-72 (1961), resolvimos que el hecho de que el juez que preside el juicio conociera con antelación la prueba documental o el testimonio de los testigos de cargo, no lo incapacita per se para ver el caso. El acusado tiene que pro-bar en esos casos qué perjuicio ello le ha causado.
No obstante, en Pueblo v. Toro Goyco, 84 D.P.R. 492, 496-497 (1962), revocamos una sentencia dictada y ordenamos un nuevo juicio porque el juez que presidió el caso era la misma persona que lo había investigado, comprometiéndose así su imparcialidad, aunque fuera en apariencia. Allí citamos a In re Murchison, 349 U.S. 133, 136 (1955), en que el Tribunal Supremo federal, al evocar a Tumey v. Ohio, 273 U.S. 510, 532 (1927), expresó:
Un juicio justo en un tribunal imparcial es requisito bá-sico del debido proceso de ley. La justicia desde luego exige la ausencia de un verdadero prejuicio al juzgar los casos. Pero nuestro sistema de derecho ha tratado siempre de evi-*307tar hasta la probabilidad de la injusticia. Con este propósito' ninguna persona puede ser juez en su propio caso y no se le permite a nadie juzgar casos en cuyo resultado tenga inte-rés. Tal interés no puede definirse con precisión. Deben con-siderarse las circunstancias y las relaciones. Este Tribunal ha expresado, sin embargo, que “todo procedimiento que pu-diera servir de posible tentación a un hombre promedio como juez . . .ano mantener un balance preciso, claro y verdadero entre el Estado y el acusado, le niega a éste el debido pro-ceso de ley.” [Cita.] Una regla tan estricta puede en oca-siones impedir que actúen jueces que no están en verdad pre-juiciados y quienes harían todo lo posible por mantener la balanza de la justicia en su fiel entre las partes litigantes. Pero para desempeñar su alta función de la manera más co-rrecta “la justicia debe satisfacer las apariencias de la jus-ticia.” (Énfasis suplido.)
En el caso de autos, la realidad es que el juez que presidió el caso se reunió a solas por casi una hora con el principal testigo de cargo, un magistrado compañero suyo, sin que estuvieran presentes el acusado ni sus abogados. Independientemente de los móviles —buena fe o ánimo de transacción— esa reunión amerita que revoquemos y ordenemos la celebración de un nuevo juicio. Ello es un imperativo constitucional del debido procedimiento de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, pág. 275, y la doctrina jurisprudencial antes aludida.
Este curso de acción se impone sin necesidad de dilucidar si en realidad la reunión se celebró a sugerencias de la defensa y si se vulneró en el ámbito deontológico el mandato del Canon XV de Ética Judicial que prohíbe al juez reunirse privadamente con un testigo de cargo. (3)
*308En conclusión, procede la revocación de la sentencia y un nuevo juicio. (4)
HH HH h-H
El anterior mandato, si bien dispone del recurso, no con-cluye nuestra intervención.
No podemos pasar por alto el señalamiento sobre la reu-nión de los jueces Hernández Torres y Maldonado antes ex-puesta. La misma amerita una investigación por la Oficina de Administración de Tribunales para aclarar lo sucedido. De igual modo, la Oficina del Procurador General debe investi-gar el comportamiento del Lie. Arturo Nieves Huertas, abo-gado de la defensa. Para sostener un señalamiento en instan-cia de que el Juez Superior, Hon. Julio Berrios no prestó adecuada atención a los procedimientos de la vista preliminar en alzada, el licenciado Nieves Huertas penetró a una oficina y rebuscó un zafacón, de donde sacó y tomó posesión de unos papeles que contenían lo escrito por el juez durante el proceso. Cánones 9 y 38 de Ética Profesional. (5) Por último, procede una investigación similar acerca de la conducta del licenciado *309Miranda Marchand. Véase In re Cardona Álvarez, 116 D.P.R. 895 (1986).
Estos trámites proceden independientemente del resultado final del nuevo juicio aquí ordenado. Véase In re Franco Soto, 115 D.P.R. 740 (1984). La Oficina de Administración de Tribunales y el Procurador General nos rendirán en su oportuni-dad sus respectivos informes.

Se dictará la correspondiente sentencia.

*310El Juez Asociado Señor Rebollo López emitió opinión con-currente y disidente. El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Ortiz se inhibieron.
—O—

(1)E1 testigo de la defensa Lie. Miguel Valcourt atestó que el peticio-nario Miranda Marchand “se refería, obviamente, al Juez Hernández Torres, por una pregunta que yo le hice”. T.E., Vol. III, pág. 216. Por otro lado, el propio peticionario aceptó haber usado ese lenguaje. Sin embargo, su posición fue al efecto de que no tuvo la intención de dirigirla al magis-trado, sino que fueron promovidas en una “conversación privada, fraterna, de camaradería, de compañeros de una peregrinación angustiosa que ya nos estaba apremiando”. T.E., Vol. III, pág. 234.


(2) En esa etapa ocurrió un incidente al que aludiremos más adelante.


(3)“El Juez no debe celebrar entrevistas privadas con las partes o sus abogados, ni permitir comunicaciones o argumentos de los mismos que pre-tendan influir su actuación judicial en asuntos de su competencia o bajo su consideración cuando los otros intereses que puedan ser afectados no estén representados ante él, excepto en casos no contenciosos en los que deberá ser muy cauteloso.” (Énfasis suplido.) 4 L.P.R.A. Ap. IV-A, C. 15.


(4)Este resultado hace innecesario pronunciarnos acerca del otro error señalado, a saber, que el peticionario no alteró la paz al Juez Hernández Torres porque sus palabras no le fueron hechas a éste directamente como se imputa en la denuncia, sino comunicadas a su compañero abogado, Miguel A. Valcourt.


(5)Estos cánones expresan:

“Canon 9. Conducta del abogado ante los tribunales

“El abogado debe observar para con los tribunales una conducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o atentados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado debe intervenir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
“El deber de respeto propio para con los tribunales incluye también la obligación de tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerrogativas o desempeñan impropiamente sus funciones y que no observen una actitud cortés y respetuosa.” (Énfasis suplido.) 4 L.P.R.A. Ap. IX, C. 9.

*309
“Canon 38. Preservación del honor y dignidad de la profesión

“El ahogado deberá esforzarse, al máximo de su capacidad, en la exal-tación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y dehe evitar hasta la apariencia de conducta profe-sional impropia. En su conducta como funcionario del tribunal, deberá in-teresarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Tal participación conlleva necesaria-mente asumir posiciones que puedan resultarle personalmente desagrada-bles pero que redundan en beneficio de la profesión, tales como: denunciar valientemente, ante el foro correspondiente, todo tipo de conducta corrupta y deshonrosa de cualquier colega o funcionario judicial; aceptar sin vaci-laciones cualquier reclamación contra un compañero de profesión que haya perjudicado los intereses de un cliente; poner en conocimiento de las auto-ridades apropiadas todo acto delictivo o de perjurio que ante él se come-tiera; velar y luchar contra la admisión al ejercicio de la profesión de per-sonas que no reúnan las condiciones morales y éticas, así como de prepara-ción académica, que nuestra profesión presupone. Todo abogado debe estar convencido de las condiciones idóneas, morales y éticas de un aspirante al ejercicio de la profesión antes de recomendarle para su admisión al foro.
“Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo ahogado, tanto en su vida privada como en el desem-peño de su profesión, dehe conducirse en forma digna y honorable. En ob-servancia de tal conducta, el abogado debe abstenerse en absoluto de acon-sejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos. De igual modo, no debe permitir a sus clientes, sin importar su poder o in-fluencia, llevar a cabo actos que tiendan a influenciar indebidamente a per-sonas que ejercen cargos públicos o puestos privados de confianza. Lo antes indicado no impide, naturalmente, que un abogado dé a sus clientes su opi-nión informada y honesta sobre la interpretación o validez de una ley, or-den o reglamento, que no ha sido, a su vez, interpretado o clarificado en sus disposiciones por un tribunal competente.
“Todo abogado que abandone el servicio público debe rechazar cual-quier empleo o representación legal en aquellos casos particulares en rela-ción con los cuales haya emitido juicio profesional como funcionario pú-blico.” (Énfasis suplido.)